Exhibit 10.3

 

METHODE ELECTRONICS, INC.

2010 CASH INCENTIVE PLAN

 

RSA TANDEM CASH AWARD

FORM AWARD AGREEMENT

 

This Cash Incentive Award Agreement (the “Award Agreement”), effective as of
November 8, 2010 (the “Effective Date”), is entered into by and between Methode
Electronics, Inc., a Delaware corporation (the “Company”), and
                                       (“Grantee”).

 

WHEREAS, the Company desires to reward Grantee for his services to the Company
and to encourage him to continue to work for the benefit of the Company in a
manner that will benefit all Company shareholders.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company agrees to pay Grantee certain
cash amounts under the Company’s 2010 Cash Incentive Plan (the “Plan”) on the
terms and conditions set forth herein.

 

1.             Award Amount.  The Company shall pay to Grantee a cash award (the
“Cash Award”) based on the Company’s internal enterprise value at the end of the
Measurement Period (“Internal Enterprise Value”), provided that a Change of
Control has not occurred prior to the end of the Measurement Period.  The
“Measurement Period” is the fiscal year of the Company ending on May 2, 2015,
the “Vesting Date” is the last day of the Measurement Period and the “Award
Period” is the period between the date of this Award Agreement and the Vesting
Date.  For this purpose, Internal Enterprise Value shall equal (1) the product
of (i) the EBITDA for the recently completed fiscal year and (ii) the “Historic
Multiple of EBITDA” which is set forth on Exhibit A hereto, (2) plus cash and
short-term investments on hand at the end of the Measurement Period, (3) less
debt and preferred stock at the end of the Measurement Period, and (4) adjusted
for equity issuances during the Award Period in connection with acquisitions or
capital raising initiatives.  For this purpose, (A) EBITDA means the Company’s
earnings before interest, taxes, depreciation and amortization; (B) in
calculating cash on hand at the end of the Measurement Period, pro forma
adjustments will be made in order to provide for a quarterly cash dividend
payment of seven cents ($0.07) per share during the Award Period (regardless of
the actual amount of dividends paid during the Award Period); and (C) any and
all transaction costs and expenses (out of pocket) and earnings with respect to
an acquisition undertaken pursuant to an acquisition agreement executed after
October 31, 2013 will be excluded from the calculation of internal enterprise
value.

 

The threshold and target levels of performance (the “Threshold Internal
Enterprise Value” and the “Target Internal Enterprise Value,”  respectively) are
set forth on Exhibit A hereto.  The amount of the Cash Award, if any, shall be
based upon the performance percentage as calculated pursuant to Exhibit B hereto
(“Performance Percentage”), the number of shares of Restricted Stock awarded to
Grantee pursuant to the Performance Based RSA Award Agreement dated as of the
date hereof (the “RSA shares”) and the May 1, 2015 closing price of the Common
Stock of the Company.  Pursuant to Exhibit B, the Performance Percentage shall
equal a fraction, the numerator of which shall equal (i) the Internal Enterprise
Value as of the Vesting Date minus (ii) the Threshold Internal Enterprise Value,
and the denominator of which shall equal (a) the Target Internal Enterprise
Value minus (b) the Threshold Internal Enterprise Value.  The Cash Award shall
be calculated according to the following formula: (Performance Percentage) x
(40% of the number of RSA Shares) x (May 1, 2015 closing price of the

 

1

--------------------------------------------------------------------------------


 

Common Stock of the Company).  Except as otherwise provided herein, Grantee must
remain an employee of the Company between the Effective Date and the Vesting
Date in order to receive all or any portion of the Cash Award.  If the level of
performance achieved is less than or equal to the Threshold Internal Enterprise
Value, then no Cash Award shall be payable hereunder.

 

Unless the Award is properly deferred under the terms of the Plan, the Award
shall be paid to the Grantee within 21/2 months after the end of the Company’s
or the Grantee’s taxable year (whichever ends later) in which the Grantee became
entitled to the Award payment.  The Company may withhold from any payment that
it is required to make under this Award Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

 

The Cash Award is intended to be a “162(m) Award” within the meaning of
Section 5 of the Plan.

 

2.             Deferrals.  The Grantee may defer receipt of his Award, subject
to the deferral rules under the Plan and applicable law.

 

3.             Payment Proration.  Notwithstanding the provisions of Section 1,
the Cash Award shall be earned pro rata,  in an amount determined according to
the calculation set forth below, if the Grantee’s employment with the Company
and all of its Subsidiaries and Affiliates is terminated prior to the Vesting
Date due to: (i) retirement on or after his sixty-fifth birthday;
(ii) retirement on or after his fifty-fifth birthday with consent of the
Company; (iii) retirement at any age on account of total and permanent
disability as determined by the Company; or (iv) death.  In such event, the Cash
Award, if any, will be paid within 21/2 months of May 2, 2015 and the Cash Award
shall be based on the Internal Enterprise Value as of the Vesting Date
calculated according to the following formula: (Performance Percentage) x (40%
of the number of RSA Shares) x (May 1, 2015 closing price of the Common Stock of
the Company) x (a fraction, the numerator of which shall be the number of months
elapsed between the date of this Award Agreement and the date of termination of
employment (rounded up to the nearest whole month) and the denominator of which
shall be fifty-four and a half (54.5)).

 

4.             Change of Control.  Notwithstanding the continued employment
requirements of  Section 1 or the provisions set forth in Section 3, the payment
of the Cash Award shall be accelerated, and the Cash Award amount will be
determined according to the calculation set forth below, immediately following a
Change of Control, subject to (i) the Grantee’s continued employment with the
Company or a Subsidiary or Affiliate through the date immediately preceding the
effective date of such Change of Control; or (ii) the Grantee’s termination of
employment by the Company without “Good Cause” or Grantee’s voluntary
termination of such employment with “Good Reason” during the period beginning on
the date an agreement is entered into by the Company with respect to a merger or
other business combination of the Company, which would constitute a Change of
Control, and the effective time of such merger or other business combination of
the Company.  In such event, Grantee shall be entitled to the Cash Award based
on the Company’s external enterprise value as of the date of the Change of
Control (the “External Enterprise Value”).  For this purpose, External
Enterprise Value shall equal the fair market value of the Company as determined
by the bona fide offer for the purchase of the Company’s Common Stock
outstanding (including any stock equivalents convertible to common stock)
causing the Change of Control (the “Change of Control Price Per Share”) and the
terms “Good Cause” and “Good Reason” shall have the meanings set forth in the
Change in Control Agreement dated as of                        between the
Company and the Grantee, as the same may be amended from time to time (the
“Change of Control Agreement”). To the extent required to qualify as a
“162(m) Award” within the meaning of Section 5 of the Plan, the Compensation
Committee shall have the authority to (i) require the Grantee to include an
additional amount in his/her income to reasonably reflect the time value of
money from which he/she is benefitting due to this accelerated payment or to
(ii) discount the Cash Award paid to Grantee in order to reasonably reflect the
time value of money.   In the event of a Change of Control, the threshold and
target

 

2

--------------------------------------------------------------------------------


 

levels of performance (the “Threshold External Enterprise Value” and the “Target
External Enterprise Value,” respectively) are set forth on Exhibit C, attached
hereto.  The amount of the Cash Award, if any, payable upon a Change of Control
shall be based upon the performance percentage as calculated pursuant to
Exhibit D hereto (the “Change of Control Performance Percentage”), the RSA
shares and the per share consideration paid in connection with the Change of
Control.  Pursuant to Exhibit D, the Change of Control Performance Percentage
shall equal a fraction, the numerator of which shall equal (i) the External
Enterprise Value minus (ii) the Threshold External Enterprise Value, and the
denominator of which shall equal (a) the Target External Enterprise Value minus
(b) the Threshold External Enterprise Value.  In such event, the Cash Award
shall be calculated according to the following formula: (Change of Control
Performance Percentage) x (40% of the number of RSA Shares) x (Change of Control
Price Per Share). If the level of performance achieved is less than or equal to
the Threshold External Enterprise Value, then no payment shall be made
hereunder.  Any portion of this Award that has not been vested upon a Change of
Control shall be immediately forfeited.

 

5.             Construction.  This Award Agreement is subject to the terms of
the Plan and shall be construed in accordance therewith.  All capitalized and
undefined terms herein are subject to the definitions contained in the Plan. 
The construction and operation of this Award Agreement are governed by the laws
of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court for the
Eastern Division of the Northern District of Illinois.

 

7.             Funding.  Cash payments under this Award Agreement shall
constitute general obligations of the Company. Grantee shall have only an
unsecured right to payment thereof out of the general assets of the Company.

 

8.             Severability.  In the event that any provision or portion of this
Award Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Award Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

9.             Dispute Resolution.  The parties initially shall attempt to
resolve by direct negotiation any dispute, controversy or claim arising out of
or relating to this Award Agreement or its breach or interpretation (each, a
“Dispute”).  For purposes of this negotiation, the Company shall be represented
by one or more of its independent directors appointed by the Board of Directors.
If the parties are unable to resolve the Dispute by direct negotiation within 30
days after written notice by one party to the other of the Dispute, the Dispute
shall be settled by submission by either party of the Dispute to binding
arbitration in Chicago, Illinois (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect.  The arbitrator will be an attorney licensed to
practice law in the State of Illinois.  The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof.  Except as set forth below, each party shall pay:  the fees of his or
its attorneys; the expenses of his or its witnesses; and all other expenses
connected with presenting his or its case.  Except as set forth below, the costs
of the arbitration, including the cost of any record or transcripts of the
arbitration hearing, administrative fees, the fees of the arbitrator, and all
other fees and costs shall be borne equally by the parties.  In the event of a
Dispute following or in connection with a Change of Control, the Company shall
pay the fees of the arbitrator as well as the cost of any record or transcripts
of the arbitration hearing and other administrative fees and costs.  In all
Disputes, the arbitrator will have discretion to make an award of fees, costs
and expenses to the prevailing party.

 

3

--------------------------------------------------------------------------------


 

10.           Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

11.           Entire Award Agreement; Clawback Policy.  This Award Agreement
supersedes and cancels all prior written or oral agreements and understandings
relating to the terms of this Award Agreement.  This Award Agreement and the
Cash Award hereunder are subject to any Company Clawback Policy in effect as of
the date of this Award Agreement or as subsequently amended, modified or
replaced and the terms of the Change in Control Agreement, as amended.

 

12.           Plan Controlling.  Grantee hereby acknowledges receipt of a true
copy of the Plan and has read the Plan and fully understands its content.  In
the event of any conflict between the terms of this Award Agreement and the
terms of the Plan, the terms of the Plan shall control.

 

13.           Section 409A Compliance.  It is the intention of the Company and
the Grantee that the Cash Award and other benefits awarded under this Award
Agreement shall be exempt from the requirements of Section 409A of the Code and
its implementing regulations (“Section 409A”) and this Award Agreement shall be
interpreted in a manner consistent with this intention.  In the event that the
Company or the Grantee reasonably determines that any award under this Award
Agreement may be subject to Section 409A, the Company and Grantee shall work
together to adopt such amendments to this Award Agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effective, to the extent allowed under applicable laws), or take any
other commercially reasonable actions necessary or appropriate to cause the
award under this Award Agreement to (i) be exempt from Section 409A, or
(ii) otherwise comply with the requirements of Section 409A.

 

14.           No Retention Rights.  Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment or services by the
Company or its Subsidiaries or Affiliates, or interfere with the right of the
Company or its Subsidiaries or Affiliates to terminate at any time the
employment or service of the Grantee.

 

[Signature Page to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Award Agreement as of the day and year first above written.

 

 

METHODE ELECTRONICS, INC.

 

By:

 

 

 

Paul G. Shelton

 

Its:

Chairman, Compensation Committee

 

 

Please indicate your acceptance of the terms and conditions of this Award
Agreement by signing in the space provided below and returning a signed copy of
this Award Agreement to the Company.  IF A FULLY EXECUTED COPY OF THIS AWARD
AGREEMENT HAS NOT BEEN RECEIVED BY THE COMPANY BY NOVEMBER 30, 2010, THE AWARD
UNDER THIS AWARD AGREEMENT SHALL BE CANCELLED.

 

BY SIGNING BELOW, YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE RECEIVED A COPY OF THE
PLAN AND ARE FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, INCLUDING THE TERMS
AND PROVISIONS OF THIS AWARD AGREEMENT.  YOU HAVE REVIEWED THE PLAN AND THIS
AWARD AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE
OF COUNSEL PRIOR TO EXECUTING THIS AWARD AGREEMENT AND FULLY UNDERSTAND ALL
PROVISIONS OF THIS AWARD AGREEMENT.  FINALLY, YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Award Agreement and the Plan as they pertain hereto.

 

 

GRANTEE

 

 

 

[                                      ]

 

 

5

--------------------------------------------------------------------------------